DETAILED ACTION
In response to communications filed 31 December 2020, claims 1-2, 5-8, and 10-14 are amended per applicant’s request. Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section “Claim Objections,” filed 31 December 2020, with respect to claim 14 have been fully considered but are not persuasive. Although applicant amended claim 14, the antecedent basis issue of “the multi-index method” was not resolved. The objection is therefore maintained. 
Applicant’s arguments, see section “Claim Rejections - 35 U.S.C. 101,” filed 31 December 2020, with respect to claims 1, 6, 11, and 14 have been fully considered but are not persuasive. 
On pages 8-9 applicant argues
These limitations explicitly require that the method be performed with an index unit implemented in one or more computer-readable memory, and with an electronic computer-readable storage unit. Thus, there is no reasonable interpretation of amended independent claim 1 in which the recited method can be performed solely in the human mind or with pen and paper.

However, these arguments are not persuasive, because a claim that requires a computer may still recite a mental process. See MPEP § 2106.04(a)(2)(III)(C). The instant rejection acknowledges that the claims include additional elements that do not fall within the “Mental 
On pages 9-10 applicant argues that the claims amount to significantly more than an abstract idea.
As is disclosed in the specification of the present application (see paragraph [0072], for example), this multi-index method of indexing the cloud database improves the operation and searching of the cloud database . . . That is, the limitations explicitly recited in amended claim 1 improve the functioning of a computer

However, these arguments are not persuasive. Applicant’s argument is directed to eligibility Step 2B that evaluates “additional elements” of the recited claims. See MPEP § 2106.05(I). However, applicant has not identified what elements of the claims, i.e., limitations that do not fall within one of the groupings of abstract ideas, amount to the alleged improvement in the functioning of the computer.
Applicant’s arguments, see sections “Claim Rejections - 35 U.S.C. 112(a)” and “Claim Rejections - 35 U.S.C. 112(b),” filed 31 December 2020, with respect to claims 6-13 have been fully considered and are persuasive.  The rejection of claims 6-13 has been withdrawn. 
Applicant’s arguments, see section “Claim Rejections - 35 U.S.C. 103,” filed 31 December 2020, with respect to claims 1, 6, 11, and 14 have been fully considered but are not persuasive.
Regarding claim 1, applicant argues on pages 18-19 that Fuller does not teach an electronic client device.
The Examiner contended that "the search server 106" in Fuller et al. is equivalent to "the client device" recited in amended claim 1. However, the Applicant respectfully disagrees with this opinion, because a person of ordinary skill in the art would readily understand that the concept of a "server device" is completely different from that of a "client device” . . . Fuller et al. clearly discloses "the Client 102" and "the Server 106".

However, these arguments are not persuasive, because although Fuller uses a different label (“Server 106”), the device taught by Fuller teaches the limitations as recited. First, applicant alleges that one of ordinary skill in the art would understand that the concepts of a “server” and “client” device are different. However, this is not persuasive, because the arguments of counsel cannot take the place of evidence in the record. See MPEP § 2145(I). Applicant is correct that Fuller discloses two devices labeled “Client 102” and “Server 106”; however, Fuller teaches the “electronic client device” as recited by the functionality performed by “Server 106.” 
Regarding claim 11, applicant argues on pages 19-20 that Fuller does not teach writing and storing multiple data values by the electronic client device.
It can be seen that in Fuller et al., the multiple servers store and/or manage the database table, and write new entities into the database table. [Emphasis in original]

However, these argument is not persuasive, because the claims do not limit how the multiple data values are written and stored; using multiple servers, as disclosed by Fuller in an embodiment, is not excluded from the scope of the claims. The claims do not recite any structure of the “client device” or the “computer-readable storage unit” other than the two elements are “electronic.” Applicant may clarify the structure and/or operations of these devices to distinguish from the art on record.
Regarding claim 11, applicant argues on pages 20-21 against the references individually.
Further, as acknowledged by the Examiner, Fuller et al. fails to disclose "an electronic computer-readable storage unit configured for feeding storage address information of the multiple data values back to the electronic client device". 

Further, as acknowledged by the Examiner, Fuller et al. fails to disclose "storing the values in association with the storage address information of the data value".



In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
Claim 14 is objected to because of the following informalities: “the multi-index method” lacks antecedent basis and should be --a multi-index method-- (line 3).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1, 6, and 14 recite the steps of
receiving and storing multiple data values in a storage unit, and acquiring storage address information of each of the data values in the storage unit; and
storing a value of each of multiple index keywords corresponding to each data value in association with the storage address information of the data value, in the index unit, so that the database is indexed according to at least two of the multiple index keywords.


 This judicial exception is not integrated into a practical application. Claims 1, 6, and 14 recite the additional elements wherein the database is a “cloud” database. However, these additional elements do not integrate the judicial exception into a practical application, because they amount to generally linking the judicial exception to a technological environment or field of use, i.e., the cloud. See MPEP § 2106.05(h).
In addition, claims 1, 6, and 14 recite the addition elements wherein the multiple data values are “written by [received from] an [the] electronic client device” and that the storage unit is “an electronic computer-readable storage unit.” Claim 6 recites the additional elements of a “multi-index apparatus . . . which includes an index unit implement in one or more computer-readable memory . . . comprising: an acquiring means, implemented by one or more processors executing instructions stored in the one or more computer-readable memory, configured for . . . and a storing means, implemented by the one or more processors executing instructions stored in the one or more computer-readable memory, configured for” performing the steps discussed above.  Similarly, claim 14 recites the additional elements of a “non-transitory computer-readable storage medium storing a computer program, wherein the computer program, when executed by a processor, implements” the steps discussed. However, 
Claims 2-5 and 7-10 include limitations, which under their broadest reasonable interpretation, may be performed in the human mind and therefore likewise fall within the “Mental Processes” grouping of abstract ideas. Claims 2-5 and 7-10 do not recite any additional elements beyond those inherited from claims 1 and 6, and therefore do not integrate the judicial exception into a practical application.
Considering the limitations of claims 1-10 and 14 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claims 1-10 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generally linking the judicial exception to a technological environment and/or implementing the judicial exception on a generic computer. Therefore claims 1-10 and 14 are not patent eligible.
Claim 11 recites
a storage unit configured for receiving and storing multiple data values, and feeding storage address information of the multiple data values; and
a database configured for storing a value of each of the multiple index keywords for each data value received in an index unit of the database in association with the storage address information of the data value, so that the cloud database is indexed according to at least two of the multiple index keywords.


 This judicial exception is not integrated into a practical application. Claim 11 recites the additional elements wherein the database (system) is a “cloud” database (system). However, these additional elements do not integrate the judicial exception into a practical application, because they amount to generally linking the judicial exception to a technological environment or field of use, i.e., the cloud. See MPEP § 2106.05(h).
In addition, claim 11 recites the additional elements of an “electronic client device,” wherein the multiple data values are “written by [received from] a [the] electronic client device” and feeding storage address information is “back to the electronic client device.” Claim 11 also recites that the storage unit is “an electronic computer-readable storage unit” and that the cloud database is “implement in [the] one or more computer-readable memory.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception using a generic computer. See MPEP § 2106.05(f).
Claims 12-13 include limitations, which under their broadest reasonable interpretation, may be performed in the human mind and therefore likewise fall within the “Mental Processes” grouping of abstract ideas. Claims 12-13 do not recite any additional elements beyond those 
Considering the limitations of claims 11-13 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claims 11-13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generally linking the judicial exception to a technological environment and/or implementing the judicial exception using a generic computer. Therefore claims 11-13 are not patent eligible.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al. (US 8,745,034 B1) in view of Jenkins, Jr. (US 6,778,985 B1).

Regarding claim 1, Fuller teaches a multi-index method for a cloud database, which includes an index unit implemented in one or more computer-readable memory, the multi-index method comprising:

storing a value of each of multiple index keywords corresponding to each data value received from the electronic client device, in the index unit, so that the cloud database is indexed according to at least two of the multiple index keywords (see Fuller 10:46-60 and Fig 4B, “Index A [B, C]” indexes the cloud database according to at least two of the multiple index keywords {A, B, C}).
Fuller does not explicitly teach acquiring storage address information of each of the data values in the storage unit, wherein the value is stored in association with the storage address information of the data value received from the electronic client device.
However, Jenkins teaches acquiring storage address information of each of the data values in the storage unit, wherein the value is stored in association with the storage address information of the data value (see Jenkins 1:63-2:2, “pointer of an index entry points to the location of the row that corresponds to the index entry”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to acquire storage address information and store the values in association with the storage address information, as taught by Jenkins, in combination with the indexes taught by Fuller, because a “database index can be considered to be a mini table, where each ‘row’ is an index entry that contains a key value and a pointer” (see Jenkins 1:63-2:2).

Regarding claim 2, Fuller as modified teaches wherein the index unit comprises multiple index subunits implemented in the one or more computer-readable memory (see Fuller 10:46-60 and Fig 4B, “Index A,” “Index B,” and “Index C” are multiple index subunits); and
wherein storing the value of each of multiple index keywords corresponding to each data value received from the electronic client device, in association with the storage address information of the data value received from the electronic client device in the index unit comprises: storing the value of each of multiple index keywords corresponding to each data received from the electronic client device, in association with the storage address information of the data value received from the electronic client device, in each of the multiple index subunits (see Jenkins 1:63-2:2 and Fuller 10:46-60 and Fig 4B).

Regarding claim 3, Fuller as modified teaches further comprising: updating the multiple index subunits simultaneously by a transaction, so as to implement updating of the cloud database (see Fuller 6:14-31 and 9:13-22, the “Index Generator . . . update Indexes” simultaneously by a transaction by “generat[ing] a large number of indexes”) .

Regarding claim 4, Fuller as modified teaches wherein the multiple index keywords corresponding to each data value comprise a first index keyword and a second index keyword (see Fuller 10:7-29 and 10:46-60, property “A” and “B” are first and second index keywords, respectively).

Regarding claim 5, Fuller as modified teaches wherein storing the value of each of multiple index keywords corresponding to each data value received from the electronic client device in association with the storage address information of the data value received from the electronic client device, in the index unit comprises:
storing storage address information of each data value received from the electronic client device in a first index subunit of the index unit implemented in the one or more computer-readable memory, in association with a value of the first index keyword corresponding to the data value, in a first predetermined order based on the first keyword (see Jenkins 1:63-2:2 and Fuller 10:46-60 and Fig 4B, “Index A . . . sorted by A”); and
storing storage address information of each data value received from the electronic client device in a second index subunit of the index unit implemented in the one or more computer-readable memory in association with a value of the second index keyword corresponding to the data value, in a second predetermined order based on the second keyword (see Jenkins 1:63-2:2 and Fuller 10:46-60 and Fig 4B, “Index B . . . sorted by B”).

Regarding claim 6, Fuller teaches a multi-index apparatus for a cloud database, which includes an index unit implement in one or more computer-readable memory, the multi-index apparatus comprising:
an acquiring means, implemented by one or more processors executing instructions stored in the one or more computer-readable memory, configured for receiving and storing multiple data values written by an electronic client device in an electronic computer-readable 
a storing means, implemented by the one or more processors executing instructions stored in the one or more computer-readable memory, configured for storing a value of each of multiple index keywords corresponding to each data value received from the electronic client device, in the index unit, so that the cloud database is indexed according to at least two of the multiple index keywords (see Fuller 10:46-60 and Fig 4B, “Index A [B, C]” indexes the cloud database according to at least two of the multiple index keywords {A, B, C}).
Fuller does not explicitly teach acquiring storage address information of each of the data values in the storage unit, wherein the value is stored in association with the storage address information of the data value received from the electronic client device.
However, Jenkins teaches acquiring storage address information of each of the data values in the storage unit, wherein the value is stored in association with the storage address information of the data value (see Jenkins 1:63-2:2, “pointer of an index entry points to the location of the row that corresponds to the index entry”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to acquire storage address information and store the values in association with the storage address information, as taught by Jenkins, in combination with the indexes taught by Fuller, because a “database index can be considered to be a mini table, where each ‘row’ is an index entry that contains a key value and a pointer” (see Jenkins 1:63-2:2).

Regarding claim 7, Fuller as modified teaches wherein the index unit comprises multiple index subunits implemented in the one or more computer-readable memory (see Fuller 10:46-60 and Fig 4B, “Index A,” “Index B,” and “Index C” are multiple index subunits); and
wherein the storing means is configured for storing the value of each of multiple index keywords corresponding to each data value in the multiple index subunits in association with the storage address information of the data value, in the multiple index subunits (see Jenkins 1:63-2:2 and Fuller 10:46-60 and Fig 4B).

Regarding claim 8, Fuller as modified teaches further comprising an updating means, implemented by the one or more processors executing instructions stored in the one or more computer-readable memory, configured for updating the multiple index subunits simultaneously by a transaction, so as to implement updating of the cloud database (see Fuller 6:14-31 and 9:13-22, the “Index Generator . . . update Indexes” simultaneously by a transaction by “generat[ing] a large number of indexes”).

Regarding claim 9, Fuller as modified teaches wherein the multiple index keywords corresponding to each data value comprise a first index keyword and a second index keyword (see Fuller 10:7-29 and 10:46-60, property “A” and “B” are first and second index keywords, respectively).

Regarding claim 10, Fuller as modified teaches wherein the storing means is configured for storing storage address information of each data value in a first index subunit of the index 
storing storage address information of each data value in a second index subunit of the index unit implemented in the one or more computer-readable memory in association with a value of the second index keyword corresponding to the data value, in a second predetermined order based on the second keyword (see Jenkins 1:63-2:2 and Fuller 10:46-60 and Fig 4B, “Index B . . . sorted by B”).

Regarding claim 11, Fuller teaches a cloud system, comprising:
an electronic computer-readable storage unit configured for receiving and storing multiple data values written by an electronic client device (see Fuller 10:7-29, “properties 404 and content” are multiple data values stored in the “entity database,” where Fig. 1 “Search Server 106” is a client device); and
a cloud database, implemented in one or more computer-readable memory, configured for storing a value of each of the multiple index keywords for each data value received from the electronic client device in an index unit of the cloud database implemented in the one or more computer-readable memory, so that the cloud database is indexed according to at least two of the multiple index keywords (see Fuller 10:46-60 and Fig 4B, “Index A [B, C]” indexes the cloud database according to at least two of the multiple index keywords {A, B, C}).
Fuller does not explicitly teach feeding storage address information of the multiple data values, wherein storing the values is in association with the storage address information of the data value received from the electronic client device.
However, Jenkins teaches feeding storage address information of the multiple data values, wherein storing the values is in association with the storage address information of the data value (see Jenkins 1:63-2:2, “pointer of an index entry points to the location of the row that corresponds to the index entry”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to acquire storage address information and store the values in association with the storage address information, as taught by Jenkins, in combination with the indexes taught by Fuller, because a “database index can be considered to be a mini table, where each ‘row’ is an index entry that contains a key value and a pointer” (see Jenkins 1:63-2:2).
Fuller as modified teaches wherein feeding storage address information is back to the client device (see Fuller 20:1-11 and Jenkins 2:3-11, where the “Server” is fed back “search results,” as taught by Fuller, that include the “rowid is a pointer” address information taught by Jenkins).

Regarding claim 12, Fuller as modified teaches wherein the index unit comprises multiple index subunits implemented in the one or more computer-readable memory (see Fuller 10:46-60 and Fig 4B, “Index A,” “Index B,” and “Index C” are multiple index subunits), and


Regarding claim 13, Fuller as modified teaches
wherein the multiple index keywords corresponding to each data value comprise a first index keyword and a second index keyword, and the index unit comprises a first index subunit and a second index subunit implemented in the one or more computer readable memory (see Fuller 10:7-29 and 10:46-60, property “A” (“Index A”) and “B” (“Index B”) are first and second index keywords (“index subunit”), respectively); and
wherein the first index subunit is configured for storing storage address information of each data value in association with a value of the first index keyword corresponding to the data value, in a first predetermined order based on the first keyword (see Jenkins 1:63-2:2 and Fuller 10:46-60 and Fig 4B, “Index A . . . sorted by A”); and
the second index subunit is configured for storing storage address information of each data value in association with a value of the second index keyword corresponding to the data value, in a second predetermined order based on the second keyword (see Jenkins 1:63-2:2 and Fuller 10:46-60 and Fig 4B, “Index B . . . sorted by B”).

Regarding claim 14, Fuller as modified teaches a non-transitory computer-readable storage medium storing a computer program, wherein the computer program, when executed .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158